[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                 FILED
                                                      U.S. COURT OF APPEALS
                            No. 07-11478                ELEVENTH CIRCUIT
                                                            DEC 19, 2007
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                  D. C. Docket No. 06-04819-CV-AR-S
                      BKCY No. 05-44442-JJR-13

IN RE: PHILLIP A. TALLEY,

                                              Debtor.
__________________________________________________________________

PHILLIP A. TALLEY,

                                                    Plaintiff-Appellant,

                                 versus

ALABAMA DEPARTMENT OF PUBLIC SAFETY,
W.M. COPPAGE,
in his official capacity

                                                    Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                          (December 19, 2007)
Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Phillip A. Talley appeals the district court’s grant of the motion to dismiss

his complaint he filed against Defendants Alabama Department of Public Safety

and W.M. Coppage. Talley filed a bankruptcy adversary proceeding against the

Defendants after they suspended his driver’s license because of his nonpayment of

traffic tickets. Talley alleges the Defendants violated his bankruptcy stay by

suspending his license after his bankruptcy petition was filed. The bankruptcy

court concluded the traffic fine was a continuation of criminal proceedings

permitted by 11 U.S.C. § 362(b)(1). The district court affirmed. After review of

the record and the parties’ briefs, we affirm for the reasons stated in the district

court’s well-reasoned opinion of January 29, 2007.

      AFFIRMED.




                                           2